Citation Nr: 1415288	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-19 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty from February 1961 to February 1963.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In March 2012, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and finds that they do not include any additional relevant documents.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain an etiological opinion, based on examination of the Veteran and review of the record, regarding the claimed hearing loss and tinnitus.  On remand, any outstanding pertinent records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss and/or tinnitus.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for treatment records from: (1) Dr. W.B., dated prior to June 1996 and since June 1997, (as identified in an October 2009 statement); and (2) the George Iwanow Hearing Aid Centers, dated since 2002.  

The Veteran should also be asked to identify the VA facility where he obtained hearing aids, as referenced during the March 2012 hearing.  Any outstanding pertinent VA treatment records should be obtained and associated with the claims file or e-folder.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file and/or Virtual VA e-folder, afford the Veteran a VA examination to determine the etiology of his bilateral hearing loss and tinnitus.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran has had any hearing loss and/or tinnitus at any time since around September 2009 (when he filed his claim for service connection) that began during active service or is related to any incident of service, to include in-service noise exposure.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* The Veteran has reported in-service noise exposure from manning a 40 mm. cannon/machine gun for one to two hours three to four times a week for training during his times at sea.  He also described driving a landing craft vehicle personnel boat as part of training approximately twice a month and stated that he was ship's watchman in the engine room for a four hour shift about three times a month.  He denied being given hearing protection for any of these activities.  He has also reported in-service noise exposure as a result of being shot at when dropping off troops at Guantanamo Bay.  

* In his February 1961 Report of Medical History at enlistment, the Veteran denied ear trouble.  

* On enlistment examination in February 1961, clinical evaluation of the ears was normal and hearing was recorded as 15/15 on the whispered voice test, bilaterally.  

* Audiometric testing performed on enlistment examination in February 1961 showed pure tone thresholds as follows.  The thresholds as recorded have been converted from American Standards Association (ASA) units to International Standard Organization (ISO) units, with the converted threshold in parentheses.  In the right ear pure tone thresholds at frequencies of 500, 1000, 2000, and 4000 hertz were 5 (20), 0 (10), 5 (15), and 0 (5) decibels, respectively.  Pure tone thresholds in the left ear at frequencies of 500, 1000, 2000, and 4000 hertz were -5 (10), -5 (5), -5 (5), and -10 (-5) decibels, respectively.  Hearing was not tested at 3000 hertz.  

* A "group screening audiogram" performed 10 days after the Veteran's entry into service appears to indicate hearing thresholds as follows.  The thresholds as recorded have been converted from ASA units to ISO units, with the converted threshold in parentheses.  In the right ear thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 hertz were 5 (20), 10 (20), 10 (20), 15 (25), and 10 (15) decibels, respectively.  Thresholds in the left ear at frequencies of 500, 1000, 2000, 3000, and 4000 hertz were 5 (20), 10 (20), 10 (20), 5 (15), and 10 (15) decibels, respectively.  

* On separation examination in February 1963, clinical evaluation of the ears was normal and hearing was recorded as 15/15 on the whispered voice test, bilaterally.  Audiometric testing was not performed.  

* In February 1999, the Veteran presented to Dr. S.K. with complaints of his hearing becoming worse after he went to a shooting range the previous Saturday.  He reported that he was shooting without hearing protection and that he had often gone shooting without hearing protection.  He also described ringing, which he described as unchanged.  

* Audiometric testing performed by Dr. S.K. in February 1999 revealed pure tone thresholds in the right ear at frequencies of 500, 1000, 2000, and 4000 hertz of 45, 50, 60, and 60 decibels, respectively.  Pure tone thresholds in the left ear at frequencies of 500, 1000, 2000, and 4000 hertz were 30, 55, 60, and 65 decibels, respectively.  Hearing was not tested at 3000 hertz.  The report of audiometric testing indicates that the Veteran lost his hearing after going to a shooting range the previous Saturday.  

* A March 1999 CT scan of the inner ears was essentially unremarkable.  

* A March 1999 follow-up record from Dr. S.K. indicates that the Veteran's hearing was still decreased.  

* In June 2009, the Veteran's physician, Dr. A.R., wrote that the Veteran had in-service noise exposure and was in need of hearing aids.  

* The Veteran reported in his September 2009 claim that he first noticed hearing loss approximately 12 years earlier, in 1997.  

* In an October 2009 statement, the Veteran reported that he first noticed his hearing loss in the mid 1980s.  

* In March 2010, the Veteran's physician, Dr. S.S., wrote that the Veteran complained of hearing loss and tinnitus and had a medical history significant for noise exposure during service without protection.  Dr. S.S. described the Veteran's in-service noise exposure as "impulse noise" and opined that it was highly likely that the Veteran's hearing loss and tinnitus could be attributed to in-service noise exposure.  

* In his March 2010 notice of disagreement (NOD), the Veteran asserted that he wore ear protection all the time at the shooting range and indicated that his hearing loss was gradual over time but the first time he noticed it being significant was in the mid 1980s.  He reiterated in a July 2011 statement that he wore hearing protection when at the shooting range.  

* During the March 2012 hearing, the Veteran indicated that he did not have significant noise exposure in his post-service employment.  He testified that he first noticed ringing in his ears in the mid to late 1980s.  

In rendering the requested opinion, the examiner should consider and address the March 2010 opinion from Dr. S.S. (discussed above).  

The examiner is advised that the Veteran is competent to describe symptoms which are capable of lay observation, such as hearing loss and tinnitus.  He is also competent to report in-service noise exposure.  

The examiner is also advised that the absence of in-service evidence of hearing loss and tinnitus is not fatal to the claims for service connection; rather, service connection may be found with a showing of a current hearing loss disability and/or tinnitus and a medically sound basis for attributing such disability to service.  He or she is further advised that in-service noise exposure need not be the only or the primary cause of the Veteran's hearing loss and/or tinnitus to substantiate the claims for service connection; it must only be a contributing source.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


